 

Exhibit 10.14

 

BioRestorative Therapies, Inc.

40 Marcus Drive, Suite One

Melville, New York 11747

 

  May 31, 2018

 

Mr. Francisco Silva

10 Flyers Lane

Tustin, California 92782

 

Dear Mr. Silva:

 

Reference is made to the Executive Employment Agreement, dated as of May 10,
2011, between BioRestorative Therapies, Inc. (the “Company”) and you (the
“Executive”), as amended (the “Employment Agreement”). All capitalized terms
used and not defined herein shall have the meanings ascribed to them in the
Employment Agreement.

 

Pursuant to the Employment Agreement, the Executive is entitled to receive an
annual bonus of up to 20% of his Per Annum Salary based upon the satisfaction of
certain performance goals.

 

The parties agree that the performance goals for the year ended December 31,
2017 were not satisfied and that, accordingly, no bonus was payable for such
year. The parties agree further that the performance goals for the year ending
December 31, 2018, and the bonus amount payable with respect thereto, are as set
forth on Schedule A attached hereto.

 

Except as amended hereby, the Employment Agreement shall continue in full force
and effect in accordance with its terms.

 

  Very truly yours,       BioRestorative Therapies, Inc.         By:       Mark
Weinreb, Chief Executive Officer       Agreed:                 Francisco Silva  
 

 

   

   

 

SCHEDULE A

 

2018 Bonus Milestones:

 

  ● $20,125 in the event the Company completes two mock production runs of
BRTX-100 at a contract manufacturing organization (“CMO”) or the Company’s
cleanroom and BRTX-100 meets all specified product release tests;         ●
$17,250 in the event the Company develops a novel cell-based biologic or a new
allogeneic cell-based program resulting in a new pre-clinical initiative and
files for intellectual property protection relating thereto and such action is
approved by the Company’s Chief Executive Officer;         ● $14,375 in the
event the Company receives written approval to receive one or more grants, for
an aggregate amount of at least $250,000, for research related to the Company’s
brtxDISC Program or ThermoStem Program;         ● $5,750 in the event that the
Company has an article published by a peer-reviewed journal with regard to its
brtxDISC Program or ThermoStem Program.

 

It is understood and agreed that each of the foregoing milestones must be
achieved by December 31, 2018 in order for the Executive to be entitled to
receive the Bonus amount. In addition, the Executive must have remained
continuously employed with the Company through the date on which a particular
milestone is satisfied in order for the Executive to be entitled to receive the
particular Bonus amount. The Executive acknowledges and agrees that the Company
is under no obligation to approve the pursuit of, or pursue, any of the
milestones set forth above. Any issue as to whether any of the foregoing
milestones have been satisfied shall be determined by the Company in its sole
discretion.

 

   

   

 